Title: From George Washington to Major General Arthur St. Clair, 2 April 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir
            Head Quarters Morristown 2d April 1780.
          
          I have considered the several objects of the two letters from Major Genl Phillips of the 22 and 29 of last month, which you put into my hand; and would summarily observe for your gover[n]ment so far as my opinion is concerned.
          General Phillips may be informed that the American Commissary of Prisoners will be instructed to signify my permission for Major Harnage and Capn Hawker of the 62d B. Regt to go to New-York on their paroles.
          The proposition in favor of Governor Hamilton and the other

persons described by Genl Phillips cannot be acceded to. Altho’ their release would have been considered in a general exchange, I do not think myself at liberty to make them the objects of a particular parole exchange, they being claimed as prisoners belonging to the State of Virginia; and besides the proposition appears to be very unequal.
          The terms which we have proposed respecting the violators of parole appearing just and reasonable, I do not think we should change our sentiments on this head; nor can the exchange of the violators of parole, still residing in the States be made a previous measure to a general exchange of prisoners.
          I shall take the necessary order that Lieut. Lord Torphichen of the 62d British Regt and secd Lt Hadden of the British artillery, go into New-York on parole; and shall consider Lt Randolph and Mr Fitzhugh as opposed to them for the present. But Genl Phillips is to understand in this case that when these two gentlemen return into New-York, that it is expected (if the British officers should not be recalled) that two other American officers of the rank of Lt Lord Torphichen and Hadden, and the oldest in captivity be immediately liberated on the same condition. I shall on this account limit the stay of Lt Randolp[h] and Mr Fitzhugh to a certain period, that their brother officers may have a similar indulgence. I wish Gen: Phillips to be fully acquainted with this intention.
          Mr Beatty shall have my instructions to interchange a certificate with Mr Loring assenting to the proposal that chaplains belonging to either army when taken are not to be considered as prisoners of war, but immediately released.
          Inclosed is a passport for Lieut. Bibby to proceed to Sir Henry Clinton. It restricts him you will observe to a passage by water, and to return in the same way, and only exempts his person and Genl Phillips’s dispatches from capture, but not the vessel.
          I return your letters and am Dr Sir Your obt & hble sevt
          
            Go: Washington
          
        